ORDER
PER CURIAM.
Warnell Reid (Movant) appeals the denial of his Rule 29.15 motion for postconvic*658tion relief after an evidentiary hearing. Movant contends the motion court erred in denying his postconviction motion in that (1) Movant’s appellate counsel was ineffective for failing to assert on direct appeal the trial court’s error in submitting an instruction on an offense different from the offense charged; (2) Movant’s trial counsel was incompetent in eliciting prejudicial hearsay testimony; (3) Movant’s appellate counsel was incompetent for failing to assert on direct appeal the trial court’s error in denying Movant’s motion to dismiss his appointed Public Defender and to appoint another attorney; and (4) the motion court failed to enter specific findings of fact and conclusions of law for each of Movant’s allegations. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth reasons for this order pursuant to Rule 84.16(b).